Exhibit India Globalization Capital Inc. (IGC) and its Subsidiaries File Financial Results for Fiscal Year Ended March 31, 2008 Year-over-Year Pro Forma Revenue Up Over 100%; Growth Expected to Accelerate in FYE BETHESDA, Md., July 16, 2008 (PR NEWSWIRE) India Globalization Capital, Inc. (AMEX: IGC.U), (AMEX: IGC.WS), (AMEX: IGC), a U.S.-based company developing infrastructure in India through its majority-owned subsidiaries, Sricon Infrastructure Private Limited (Sricon) and Techni Bharathi Limited (TBL), has filed its financial results for the Financial Year Ended (FYE) March 31, 2008 on Form 10-KSB. For FYE March 31, 2008 IGC’s subsidiaries reported combined pro forma non-GAAP revenue of $32.9 million and combined pro forma non-GAAP net income of $4.4 million before one-time expenses. For FYE
